Exhibit 10.5

 

MORTGAGE

 

This Mortgage is made as of this 13th day of August, 2003, by and between Beyond
the Wall, Inc., a Delaware corporation, as the “Mortgagor”, and Jess M. Ravich
and Tia P. Ravich,  Trustees of the Ravich Revocable Trust of 1989, a revocable
trust created under the laws of the State of California, whose address is 11766
Wilshire Blvd., Suite 870, Los Angeles, California 90025, as the “Mortgagee”.

 

The Mortgagor, pursuant to a Promissory Note dated of even date herewith, duly
executed, stands bound unto the said Mortgagee, its successors or assigns in the
sum of One Hundred Thousand ($100,000.00) Dollars, lawful money of the United
States of America (the “Obligation”).

 

Transfer of title to the premises hereby mortgaged shall make all sums due
hereon, including principal and interest and all amounts agreed to be treated as
such, payable on demand, irrespective of anything herein contained to the
contrary.

 

And also, at all times, pay all taxes and keep the buildings erected upon the
land herein described, insured for the benefit of the Mortgagee, its successors
and assigns, to the amount of at least the appraised value of the buildings
erected thereon, naming the Mortgagee as the mortgagee and additional insured.

 

And the further condition of the said Obligation is such, that if at any time
default shall be made in the payment of the principal and /or interest for a
period in excess of twenty (20) days after notice from the Mortgagee, or if a
breach of any other of the foregoing conditions be made by the said Mortgagor,
its successors or assigns, for a period in excess of thirty (30) days after
notice from the Mortgagee, the said principal sum shall, at the option of the
said Mortgagee, its successors or assigns, become due; and payment of the same,
with the interest, taxes and cost of insurance due thereon, as aforesaid,
together with an attorney’s commission of five (5%) per cent, on the said
principal sum, besides costs of suit, may be enforced and recovered at once.

 

The said Mortgagor, as well for and in consideration of the said debt or sum of
One Hundred Thousand ($100,000.00) Dollars, and for the better securing the
payment of the same, with interest as aforesaid, unto the said Mortgagee; his
heirs personal representatives or assigns, in the discharge of the said recited
obligation, as for and in consideration of the further sum of

 

1

--------------------------------------------------------------------------------


 

one dollar, lawful money aforesaid, unto the said Mortgagor in hand paid by the
Mortgagee, the receipt whereof is hereby acknowledged, does hereby grant,
bargain, sell, release and confirm unto the said Mortgagee, its successors or
assigns, all those certain pieces or parcels of land more particularly described
in Exhibit “A” which is attached hereto and incorporated herein by reference
(the “Mortgaged Property”).

 

Together with all and singular the hereditaments and appurtenances whatsoever
unto the hereby granted premises belonging or in any wise appertaining, and the
reversions and remainders, rents, issues and profits thereof.

 

To Have and to Hold the said Mortgagee the hereditaments and premises granted,
or mentioned and intended so to be, with the appurtenances unto the said
Mortgagee, its successors and assigns, to and for the only proper use and behoof
of the said Mortgagee, its successors and assigns, forever.

 

And the said Mortgagor, for itself and its successors and assigns, does hereby
covenant, promise and agree to and with the said Mortgagee, its successors and
assigns, that if the said Mortgagor, its successors or assigns, shall neglect or
refuse to keep up the aforesaid insurance, or pay all taxes, it shall be lawful
for the said Mortgagee, its successors or assigns, to insure the said buildings
in the sum aforesaid and pay said taxes and shall recover the costs and expenses
of such insurance or taxes in a suit upon this Mortgage.

 

Provided always, nevertheless, that if the said Mortgagor, it successors or
assigns do and shall pay or cause to be paid, unto the said Mortgagee, its
successors or assigns the said principal sum of One Hundred Thousand
($100,000.00) Dollars, lawful money, aforesaid, on the day and time hereinbefore
mentioned and appointed for payment of the same, together with interest, taxes,
cost and charges of insurance, as aforesaid, and without any deduction,
defalcation or abatement to be made of anything for or in respect of any taxes,
charges or assessments whatsoever, then and from thenceforth, as well this
present Mortgage and the estate hereby granted as the said Obligation, shall
cease, determine and become void.

 

And Provided also, that it shall and may be lawful for the said Mortgagee, its
successors or assigns, when and as soon as the said principal sum shall, in any
event, become due and payable as aforesaid, to sue out forthwith a writ or writs
of scire facias upon this Mortgage; and proceed thereon to judgment and
execution for the recovery of said principal sum and all interest due thereon,
and the costs and expenses of insurance, and taxes as aforesaid, together with
an attorney’s commission of five (5%) per cent. on said principal sum, besides
costs of suit, without stay of exemption from execution or other process with a
full release of errors.

 

2

--------------------------------------------------------------------------------


 

And the said Mortgagor does hereby constitute and appoint Mortgagee to be its
attorney, for it and in its name, and as and for its corporate act and deed to
acknowledge this Mortgage before any person having authority by the laws of the
Commonwealth of Pennsylvania to take such acknowledgment, to the intent that the
same may be duly recorded.

 

In Testimony Whereof, the said Mortgagor has caused this Mortgage to be signed
by its authorized officer, the day and year first above written.

 

Attest:

Beyond the Wall, Inc.

 

 

 

 

 /s/Robert N. Weingarten

 

By:

/s/ Robert N. Weingarten

Robert N. Weingarten, Secretary

 

Robert N. Weingarten, President

 

State of California

)

 

 

)

ss.

County of Los Angeles

)

 

 

On the 29th day of August, in the year 2003, before me, the undersigned, a
Notary Public in and for said Commonwealth, personally appeared ROBERT N.
WEINGARTEN, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual       whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his/
capacity(ies) on behalf of Beyond the Wall, Inc., and that by his signature(s)
on the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

 

/s/ Ronald J. Grant

 

Notary Public

 

3

--------------------------------------------------------------------------------


 

Commonwealth of Pennsylvania

:

 

 

:

ss.

County of

:

 

 

Recorded in the Office for Recording of Deeds, Mortgages, etc., in and for the
County of

In Mortgage Book                 Volume           Page

Witness my hand and seal of Office, this        day
of                            , 2003

 

 

 

 

 

 

Recorder

 

4

--------------------------------------------------------------------------------